— Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 17, 1974, which affirmed a referee’s decision insofar as it sustained revised initial determinations of the Industrial Commissioner withholding benefits from the claimant during the pendency of criminal proceedings following an indictment against him, charging him with an overpayment of $2,325 in benefits ruled to be recoverable and holding that claimant made a false statement to obtain benefits for which a forfeiture of future benefit rights was imposed. Claimant was indicted in California on a felony charge of conspiring to bribe a public official and, therefore, fell within the provisions of subdivision 4 of section 593 of the Labor Law which provides for the withholding of benefits during the pendency of criminal proceedings following an indictment, and further provides that "Any benefits paid to a claimant prior to a determination that the claimant has lost employment as the result of such act shall not be considered to have been accepted by the claimant in good faith.” The other contentions of the claimant present questions of credibility solely within the province of the board, and its resolution of those issues is supported by substantial evidence and should not be disturbed. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Main and Larkin, JJ., concur.